DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2020 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 5-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. US 20190090855 A1 “Kobayashi” and Murphy et al. US 20160007965 A1 “Murphy”.
In regard to claims 1, 16 and 19, Kobayashi discloses “A method for switching an ultrasound scanner between a spectral Doppler mode (“SD-mode”) and a two-dimensional (2D) ultrasound imaging mode (“2D-mode”) comprising” (Claim 1) (“The control circuitry 22 receives a switching instruction to switch imaging modes, via the input interface 20. […] The control circuitry 22 receives a switching instruction to switch imaging modes from the color Doppler mode or the B-mode to the PW mode, via the input interface 20. […] In the switching instruction, the modes before and after switching may be switched” [0063]. The B-mode imaging mode in this case constitutes a 2D ultrasound imaging mode. In this case the PW mode, is an imaging mode in which a Doppler spectrum image related to a particular measurement target position is generated by a PW mode scan (PW type scan) in which pulse waves are transmitted to a scanning line, and reflected waves are received” [0059]. According to the instant application “Some Doppler modes include: spectral Doppler, pulsed wave (PW) Doppler, continuous wave (CW) Doppler, color Doppler, and Power Doppler. Tissue Doppler Imaging (TDI) is also a particular way of sing spectral of Color Doppler for visualizing tissue wall motion using a lower frequency signal acquisition rate. It can be interchanged with the use of PW Doppler and Color Doppler as necessary” [003], “Spectral Doppler: a Doppler imaging mode of an ultrasound scanner using a single focused line to sample data at a given region (for example, in a blood vessel to visualize blood velocity” [0023], “PW: a pulsed wave Doppler mode, which use time of flight calculations to obtain signals from a given region, showing direction and speed through a one-dimensional spectrum that is updated over time” [0024] and “The method of claim 1, wherein the SD-mode comprises a pulsed-wave Doppler mode” [Claim 14]. Therefore, pulsed wave (PW) Doppler imaging mode is a specific type of spectral Doppler imaging mode. 
Additionally, Kobayashi discloses “A non-transitory computer readable medium storing a computer program which is executed by a computer to provide the steps of: receiving a switching instruction to switch imaging modes from a first imaging mode to a second imaging mode […]” [Claim 13]. Therefore, the non-transitory computer readable medium stores a computer program for carrying out a method for switching an ultrasound scanner between a spectral Doppler mode (i.e. PW mode) and a two-dimensional ultrasound imaging mode (i.e. B-mode). Furthermore, this switching process is shown in FIG. 6, specifically step SC4 which involves receiving an instruction to initial PW mode scan. Furthermore, Kobayashi discloses “First, the flow of a PW mode scan that the ultrasonic diagnostic apparatus 1A according to the second embodiment performs will be explained with reference to FIG. 6. […] It may also be possible that a B-mode scan is performed instead of a color Doppler mode scan, and thereafter a CW mode scan or an M-mode scan, etc. is performed” [0106]. Therefore, the method of FIG. 6 is capable of switching between a 2D-mode (i.e. B-mode) scan and a PW mode scan.).
“An ultrasound system that switches between a spectral Doppler mode (“SD-mode”) and a two-dimensional (2D) ultrasound imaging mode (“2D-mode”) comprising: an ultrasound scanner; a touchscreen; a processor that is communicatively connected to the ultrasound scanner and operatively connected to the touchscreen; a non-transitory computer readable memory storing computer readable instructions, which when executed by the processor cause:” (Claim 16) and “A portable computing device that switches an ultrasound scanner between a spectral Doppler mode (“SD-mode”) and a two-dimensional (2D ultrasound imaging mode (“2D-mode”) comprising: a touchscreen; a processor that is communicatively connected to the ultrasound scanner and operatively connected to the touchscreen; non-transitory computer readable memory storing computer readable instructions, which when executed by the processor cause” (Claim 19) (“In general, according to one embodiment, an ultrasonic diagnostic apparatus includes processing circuitry. The processing circuitry receives a switching instruction to switch imaging modes from a first imaging mode to a second imaging mode […] The processing circuitry sequentially generates a first image including a B-mode image based on the first echo data in the first imaging mode, and sequentially generates a second image not including a B-mode image based on the second echo data in the second imaging mode” [0019]. Therefore, the apparatus is capable of switching between a spectral Doppler mode and a two-dimensional (2D) (i.e. B-mode) imaging mode. Furthermore, in regard to an ultrasound scanner and a processor Kobayashi discloses in FIG. 1 that “The ultrasonic receive circuitry 12 is a processor that executes various types of processing on reflected wave signals received by the ultrasonic probe 70 to generate a receive signal” [0030]. The ultrasonic probe 70 in this case constitutes an ultrasound scanner. 
In regard to a touchscreen, Kobayashi discloses “The input interface 20 receives various types of instructions from an operator through the input device 60. The input device 60 is for example, a mouse, […] and a touch command screen (TCS), etc.” [0048]. Therefore, the apparatus includes a touchscreen. As shown in FIG. 1, the input device 60 is operatively connected to the input interface 20 which connects to the B-mode processing circuitry and the ultrasonic receive circuitry 12 (i.e. the processor). Therefore, the processing circuitry (i.e. ultrasonic receive circuitry 12) constitutes a processor which is communicatively connected to the ultrasound scanner and operatively connected to the touchscreen. “A non-transitory computer readable medium storing a computer program which is executed by a computer to provide the steps of: receiving a switching instruction to switch imaging modes from a first imaging mode to a second imaging mode […]” [Claim 13]. Therefore, the system includes a non-transitory computer readable memory storing computer readable instructions which are executed by the processor.);
displaying, on a touchscreen that is communicatively connected to the ultrasound scanner, while the ultrasound scanner is operating in the SD-mode, a display comprising: a frozen 2D-mode ultrasound image; a gate that corresponds to the SD-mode, the gate superimposed on the frozen 2D-mode ultrasound image; and a live SD-mode ultrasound spectrum that corresponds to the gate” (Claim 1) and “the touchscreen to display, while the ultrasound scanner is operating in the SD-mode: a frozen 2D-mode ultrasound image; a gate that corresponds to the SD-mode, the gate superimposed on the frozen 2D-mode ultrasound image; and a live SD-mode ultrasound spectrum that corresponds to the gate” (Claims 16 and 19) (“The input interface 20 receives various types of instructions from an operator through the input device 60. The input device 60 is for example, a mouse, […] and a touch command screen (TCS), etc.” [0048]. Therefore, the apparatus includes a touchscreen. Additionally, Kobayashi discloses “FIG. 4 is an example of a fusion image (display image) displayed on the display 50 according to the first embodiment” [0087] and “A B-mode image 200 is displayed in the image region R2 of FIG. 4. A color Doppler image 201 and a cursor 202 are superimposed on the B-mode image 200. The cursor 202 is similar to the cursor 101. The B-mode image 200 corresponds to a B-mode image based on the B-mode image data acquired immediately before the color Doppler mode scan is stopped” [0090] and “A Doppler spectrum image 300 and an ECG (Electro Cardio Graph waveform 301 are displayed in the image region R3 of FIG. 4” [0091]. Therefore, the display 50 displays the B-mode image in region R2 and a live spectral (SD) mode ultrasound spectrum in region R3 as shown in FIG. 4. As stated previously, the B-mode image constitutes a 2D image that was acquired with a 2D imaging mode. Furthermore, since the B-mode image correspond to the image data acquired immediately before the color Doppler mode scan is stopped, the B-mode image is a frozen 2D image. Additionally, Kobayashi discloses “After displaying the B-mode image and the color Doppler image on the display 50, the control circuitry 22A receives a setting of a position on the B-mode image where a marker (cursor) that is referred to as a sample gate is placed (step SC3)” [0108]. Therefore, a gate (i.e. marker or cursor) that corresponds to 
“switching by a processor […] the ultrasound scanner from the SD-mode to the 2D-mode” (Claim 1) and “the ultrasound scanner to switch from the SD-mode to the 2D-mode” (Claims 16 and 19) (“The control circuitry 22 receives a switching instruction to switch imaging modes, via the input interface 20. […] The control circuitry 22 receives a switching instruction to switch imaging modes from the color Doppler mode or the B-mode to the PW mode via the input interface 20 […] In the switching instruction, the modes before and after switching may be switched” [0063]. Therefore, the processor performs the step of switching the ultrasound scanner from the SD-mode (i.e. PW mode) to the 2D-mode (B-mode) and the ultrasound scanner switches from the SD-mode to the 2D-mode.); 
“adjusting, by the processor in response to the switching, the display to unfreeze the frozen 2D-mode ultrasound image” (Claim 1) and “the touchscreen to unfreeze the frozen 2D-mode ultrasound image, in response to the switch” (Claims 16 and 19) (“For example, the first memory 18-1 stores image data corresponding to a plurality of frames immediately before a freeze operation input through the input interface 20. The freeze operation is to halt acquisition of ultrasonic images” [0044] and “A fusion image based on the fusion image data includes an ultrasonic image as a live image acquired in real time by the ultrasonic scan and an MPR image corresponding to the scanned cross section of the ultrasonic scan” [0053]. In order to be able to acquire a live image in real time, the processor had to have adjusted, in response to the switching, the display to unfreeze the frozen 2D-mode ultrasound image.).
Kobayashi does not teach “receiving an input to adjust the gate, the input comprising a continuous contact with the touchscreen” (Claim 1); “the touchscreen to receive an input to adjust the gate, the input comprising a continuous contact with the touchscreen” (Claims 16 and 19); “in response to detecting a beginning of the continuous contact” (Claims 1, 16, and 19); “detecting, by the processor, during the continuous contact, a characteristic of the continuous contact” (Claim 1) and “adjusting, by the processor, the gate displayed on the unfrozen 2D-mode ultrasound image in accordance with the characteristic” (Claim 1); “the touchscreen to detect, during the continuous contact, a characteristic of the continuous contact” (Claims 16 and 19) and “the touchscreen to adjust the gate displayed on the unfrozen 2D-mode ultrasound image in accordance with the characteristic” (Claims 16 and 19)
Murphy teaches “receiving an input to adjust the gate, the input comprising a continuous contact with the touchscreen; […] in response to detecting a beginning of the continuous contact” (Claim 1) and “the touchscreen to receive an input to adjust the gate, the input comprising a continuous contact with the touchscreen […] in response to detecting a beginning of the continuous contact” (Claims 16 and 19) (“FIG. 8 illustrates gesture control of the type discussed above, of portable ultrasound system 100 during the task of blood flow analysis. […] An operator positions gate 371 on the vessel 361 for which blood flow is to be measured. In order to align the gate 371 with vessel 361, an operator adjusts the position of gate 271, the size of gate 371, and/or the angle of gate 371” [0117]. Thus, the operator can adjust the gate in response to a continuous contact with the touchscreen. Furthermore, in regard to a continuous contact and detecting a beginning of the continuous contact, Murphy discloses “In some embodiments, touchscreen UI 201 is programmed and implemented by main processing circuity 163 such that some non-vertical motion while using continuous control 205 is tolerated. This may allow a user to provide inputs through continuous control 205 which include some horizontal movement and/or dragging of the user’s finger” [0059]. Therefore, the user can provide a continuous contact with the touchscreen and the beginning of the continuous contact can be detected.);
“detecting, by the processor, during the continuous contact, a characteristic of the continuous contact” (Claim 1); and “adjusting, by the processor, the gate displayed on the unfrozen 2D-mode ultrasound image in accordance with the characteristic” (Claim 1); and “the touchscreen to detect, during the continuous contact, a characteristic of the continuous contact” (Claims 16 and 19) and “the touchscreen to adjust the gate displayed on the unfrozen 2D-mode ultrasound image in accordance with the characteristic” (Claims 16 and 19) (“The user positions gate 365 by dragging two fingers 365. Gate 371 modes in the direction corresponding to the direction in which the user’s fingers move. By dragging two fingers 365 in any direction, a user is able to position gate 371 over vessel 361. A user pinches in or out with two fingers 367 in order to size gate 371. […] A user moves two fingers in a rotational manner 369 to change the angle of gate 371” [0118]. Thus, in order to position the gate 371 on the image of the vessel 361 through pinching, dragging and rotating of the user’s fingers as disclosed in FIG. 8, under broadest reasonable interpretation, the processor had to have performed the step of detecting, during the continuous contact, a characteristic of the continuous contact and the processor had to have performed the step of adjusting the gate displayed on the unfrozen 2D-mode ultrasound image in accordance with the characteristic (i.e. pinch, drag, rotating gestures).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method and systems of Kobayashi so as to include the continuous contact with the touchscreen and the adjusting of the gate as disclosed in Murphy in order to allow the user to have “greater control over portable ultrasound system 100 without requiring multiple input devices and/or multiple hands to be used” [Murphy: 0109]. By allowing the user to control the position of the gate with the touch screen, measurements can be taken within the image to allow the user to better understand the status of the patient. Combining the prior art elements according to known techniques would yield the predictable result of allowing the user to control the position of the gate for making measurements within ultrasound images.
In regard to claims 2, 17 and 20, due to their dependence on claims 1, 16 and 19, respectively, these claims inherit the references disclosed therein. That being said, Kobayashi teaches “switching, […] the ultrasound scanner from the 2D-mode to the SD-mode in which the ultrasound scanner obtains an SD ultrasound signal corresponding […] and “display a live SD-mode ultrasound spectrum” (“The control circuitry 22 receives a switching instruction to switch imaging modes, via the input interface 20. […] The control circuitry 22 receives a switching instruction to switch imaging modes from the color Doppler mode or the B-mode to the PW mode via the input interface 20 […] In the switching instruction, the modes before and after switching may be switched” [0063]. Therefore, the processor performs the step of switching the ultrasound scanner from 2D-mode (i.e. B-mode) to the SD-mode (i.e. PW Doppler mode) in which the ultrasound scanner obtains an ultrasound signal. 
In regard to displaying a live SD-mode ultrasound spectrum, Kobayashi discloses “A Doppler spectrum image 300 and an ECG (Electro Cardio Graph) waveform 301 are displayed in the image region R3 of FIG. 4. The Doppler spectrum image 300 is acquired, for example, by the CW mode scan” [0091].  Therefore, since the Doppler spectrum image 300 can be acquired during a CW mode scan, under broadest reasonable interpretation, the Doppler spectrum image 300 constitutes a live SD-mode ultrasound spectrum which is displayed on the display 50 and represented in FIG. 4.
Kobayashi does not teach “detecting, by the processor, a termination of the continuous contact”; […] in response to the termination”; “adjusting the display in response to the termination, to: refreeze the 2D-mode ultrasound image”; and that the live SD-mode ultrasound spectrum “corresponds to the adjusted gate” (Claim 2) and “wherein the computer readable instructions, when executed by the processor, cause: the touchscreen to detect a termination of the continuous contact” […] the touchscreen to adjust, in response to the termination, the display to: refreeze the 2D-mode ultrasound image; and that the live SD-mode ultrasound spectrum “corresponds to the adjusted gate” (Claims 17 and 20).
Murphy teaches “detecting, by the processor, a termination of the continuous contact”; […] in response to the termination”; “adjusting the display in response to the termination, to: refreeze the 2D-mode ultrasound image; and that the live SD-mode ultrasound spectrum “corresponds to the adjusted gate” (Claim 2) and “wherein the computer readable instructions, when executed by the processor, cause: the touchscreen to detect a termination of the continuous contact” […] the touchscreen to adjust, in response to the termination, the display to: refreeze the 2D-mode ultrasound image; and that the live SD-mode ultrasound spectrum “corresponds to the adjusted gate” (Claims 17 and 20) (“In some embodiments, the continuous change of the value stops when a user removed their finger from touch screen 205 […] In alternative embodiments, the continuous change may continue as long as a user’s finger remains on touchscreen 120 […] the continuous change may stop if the user either removes their finger from touchscreen 120 or drags their finger outside of the region defined by the graphic of continuous control 205” [0058]. Therefore, in order for the continuous change in the image to stop, the processor has to detect a termination of the continuous contact by the removal of the user’s finger. In regard to adjusting the display in response to the termination to refreeze the 2D-mode ultrasound image, Murphy discloses “While a video or series of images is frozen (e.g., by the freeze widget), swipe region 303 may provide for frame-by frame review (e.g., a swipe advances the video a single frame)” [0113]. Therefore, the B-mode image (i.e. series of images) can be frozen (i.e. refreeze) by activating the freeze widget. 
In regard to the adjusted gate, Murphy discloses “A user pinches in or out with two fingers 367 in order to size gate 371. […] A user moves two fingers in a rotational manner 369 to change the angle of gate 371” [0118]. Thus, the user can adjust the gate from which the live SD-mode ultrasound spectrum determined by the processor of Kobayashi can correspond.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method and systems of Kobayashi so as to include the detection of a termination of the continuous contact and the adjustment of the display as disclosed in Murphy in order to allow the user to “exercise greater control over portable ultrasound system 100 while simultaneously using a probe with their free hand” [Murphy: 0109]. By detecting when continuous 
In regard to claims 5, 6 and 7, due to their dependence on claim 1, these claims inherit the references disclosed therein. That being said, Kobayashi does not teach “wherein the characteristic of the continuous contact with the touchscreen comprises a drag gesture, and a position of the displayed gate is continuously updated during the drag gesture to track a displacement of the drag gesture” (Claim 5) and “wherein the characteristic of the continuous contact with the touchscreen comprises a drag gesture, and an angular orientation of the displayed gate is continuously updated during the drag gesture in proportion to a displacement of the drag gesture” (Claim 6) and “wherein the characteristic of the continuous contact with the touchscreen comprises a drag gesture, and a size of the displayed gate is continuously updated during the drag gesture in proportion to a displacement of the drag gesture” (Claim 7).
Murphy teaches “wherein the characteristic of the continuous contact with the touchscreen comprises a drag gesture, and a position of the displayed gate is continuously updated during the drag gesture to track a displacement of the drag gesture” and “wherein the characteristic of the continuous contact with the touchscreen comprises a drag gesture, and an angular orientation of the displayed gate is continuously updated during the drag gesture in proportion to a displacement of the drag gesture” and “wherein the characteristic of the continuous contact with the touchscreen comprises a drag gesture, and a size of the displayed gate is continuously updated during the drag gesture in proportion to a displacement of the drag gesture” (Claim 7) (“The user is also able to adjust position, size, and/or angle simultaneously (e.g., a user performs multiple gestures at the same time” [0117] and “The gate 371 icon appears on main screen 130 and/or touchscreen 120 in a location corresponding to the relative location 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Kobayashi so as to include the characteristic of continuous contact with the touchscreen comprising a drag gesture and the change in position, orientation and size of the gate as disclosed in Murphy in order to allow the user to position the gate with greater control. A drag gesture is one of a finite number of gestures that can be used to make adjustments to an image on a touchscreen, therefore it would be obvious to try. Combining the prior art 
In regard to claims 8, 9 and 10, due to their dependence on claim 1, these claims inherit the references disclosed therein. That being said, Kobayashi does not teach “wherein the continuous contact with the touchscreen comprises two contact points and the characteristic of the continuous contact is a drag gesture of the two contact points, and a position of the displayed gate is continuously updated during the drag gesture to track a displacement of the two contact points” (Claim 8); “wherein the continuous contact with the touchscreen comprises two contact points and the characteristic of the continuous contact is a rotation gesture, and an angular orientation of the displayed gate is continuously updated during the rotation gesture in proportion to an angle of rotation of the rotation gesture” (Claim 9); and “wherein the continuous contact with the touchscreen comprises two contact points and the characteristic of the continuous contact is a spread of pinch gesture, and a size of the displayed gate is continuously updated during the spread of pinch gesture in proportion to a change in separation of the two contact points” (Claim 10).
Murphy teaches “wherein the continuous contact with the touchscreen comprises two contact points and the characteristic of the continuous contact is a drag gesture of the two contact points, and a position of the displayed gate is continuously updated during the drag gesture to track a displacement of the two contact points”; “wherein the continuous contact with the touchscreen comprises two contact points and the characteristic of the continuous contact is a rotation gesture, and an angular orientation of the displayed gate is continuously updated during the rotation gesture in proportion to an angle of rotation of the rotation gesture” (Claim 9); and “wherein the continuous contact with the touchscreen comprises two contact points and the characteristic of the continuous contact is a spread of pinch gesture, and a size of the displayed gate is continuously updated during the spread of pinch gesture in proportion to a change in separation of the two contact points” (Claim 10) (“The user positions gate 371 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Kobayashi so as to include the characteristic of continuous contact with the touchscreen comprising a drag gesture and the change in position, orientation and size of the gate as disclosed in Murphy in order to allow the user to position the gate with greater control. A drag gesture is one of a finite number of gestures that can be used to make adjustments to an image on a touchscreen, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of adjusting the position of a gate for use in measuring characteristics within an ultrasound image.
In regard to claim 13, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Kobayashi does not teach “wherein the gate is adjusted more coarsely when the beginning of the continuous contact is at a first location on the touchscreen than when the beginning of the continuous contact is at a second location on the touchscreen”.
Murphy teaches “wherein the gate is adjusted more coarsely when the beginning of the continuous contact is at a first location on the touchscreen than when the beginning of the continuous contact is at a second location on the touchscreen” (“Following a vertical finger swipe 241 sliders 221 are adjusted according to the distance between the first position 245 and the line created by the finger swipe 241. In some embodiments, the slider 221 is adjusted from first position 245 to second position 247 proportionally to the distance between the first position 245 and the finger swipe 241. Thus, the greater the distance between the first position 245 and finger swipe 241, the greater the value by which slider 221 is adjusted to second position 247. Each slider 221 may be adjusted by a different amount depending on its position 245 relative to the finger swipe 241” [0078]. Therefore, since the adjustment of the position can be done in proportion to the distance between the first position 245 and the finger swipe 241, under broadest reasonable interpretation the gate can be adjusted more coarsely when the beginning of the continuous contact is at a first location in the touchscreen than when the beginning of the continuous contact is at a second location on the touchscreen. Furthermore, Murphy discloses in FIG. 8 that at the starting point, the gate 371 is located as a greater distance from the vessel 361, than the gate 371 after it has been moved to the vessel 361, sized to the vessel 361 and rotated about the vessel 361”. In order to make the adjustments to the size and rotation angle of the gate, the gate 371 had to have been adjusted more coarsely when the beginning of the continuous contact is at a first location (i.e. the starting point) than when the beginning of the continuous contact is at a second location on the touchscreen.).

In regard to claim 14, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Kobayashi. Likewise, Kobayashi teaches “wherein the SD-mode comprises a pulsed-wave Doppler mode” (“The various types of imaging modes include, for example, a B-mode, a color Doppler mode, a CW (Continuous Wave) mode, a PW (Pulsed Wave) mode, an M (Motion) mode, and an SWE (Shear Wave Elastography) mode, etc.” [0056] and “The PW mode is an imaging mode in which a Doppler spectrum image data related to a particular measurement target position is generated by a PW mode scan (PW type scan) in which pulse waves are transmitted to a scanning line, and reflected waves are received” [0059]. Therefore, the SD-mode can comprise a pulsed-wave Doppler mode.
In regard to claim 15, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Kobayashi. Likewise, Kobayashi teaches “wherein the 2D-mode comprises one of: B-mode, a combined B-mode/Color Doppler mode, or a combined B-mode/Power Doppler mode” (“The B-mode, and the color Doppler mode are examples of a first imaging mode recited in the claims” [0062] and “The control circuitry 22 receives a 
In regard to claim 18, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, Kobayashi does not teach “wherein the characteristic of the continuous contact with the touchscreen comprises: a first drag gesture, wherein a position of the displayed gate is continuously updated during the first dag gesture to track a displacement of the first drag gesture; a second drag gesture, wherein an angular orientation of the displayed gate is continuously updated during the second drag gesture in proportion to a displacement of the second drag gesture; a third drag gesture, wherein a size of the displayed gate is continuously updated during the third drag gesture in proportion to a displacement of the third drag gesture; two first contact points, wherein the characteristic of the continuous contact is a fourth drag gesture of the two first contact points, and the position of the displayed gate is continuously updated during the fourth drag gesture to track a displacement of the two first contact points; two second contact points, wherein the characteristic of the continuous contact is a rotation gesture, and the angular orientation of the displayed gate is continuously updated during the rotation gesture in proportion to an angle of rotation of the rotation gesture; or two third contact points, wherein the characteristic of the continuous contact is a spread of pinch gesture, and a size of the displayed gate is continuously updated during the spread of pinch gesture in proportion to a change in separation of the two third contact points”.
Murphy teaches the limitations listed in claim 18 above (“The user positions gate 371 by dragging two fingers 365. Gate 371 moves in the direction corresponding to the direction in which the user’s fingers move […] A user pinches in or out with two fingers 367 in order to size gate 371 […] A user moves two fingers in a rotational manner 369 to change the angle of gate 371” [0118]. Thus, since the user can drag two fingers to position the gate 371 can pinch in or out to size the gate and move two 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Kobayashi so as to include the characteristic of continuous contact with the touchscreen comprising a drag gesture and the change in position, orientation and size of the gate as disclosed in Murphy in order to allow the user to position the gate with greater control. A drag gesture, a rotation gesture and a pinch gesture are examples of a finite number of gestures that can be used to make adjustments to an image on a touchscreen, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of adjusting the position of a gate for use in measuring characteristics within an ultrasound image.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. US 20190090855 A1 “Kobayashi” and Murphy et al. US 20160007965 A1 “Murphy” as applied to claims 1-2, 5-10, and 13-20 above, and further in view of Takimoto US 20050203401 A1 “Takimoto”.
In regard to claim 3, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Kobayashi teaches “switching, by the processor, […] the ultrasound scanner from the SD-mode to the 2D-mode […] adjusting by the processor, the display to unfreeze the frozen 2D-mode ultrasound image […]; switching, by the processor, the ultrasound scanner from the 2D-mode to the SD-mode […]” (“The control circuitry 22 receives a switching instruction to switch imaging modes, via the input interface 20. […] The control circuitry 22 receives a switching instruction to switch imaging modes from the color Doppler mode or the B-mode to the PW mode via the input interface 20 […] In the switching instruction, the modes before and after switching may be switched” [0063]. Therefore, the processor performs the step of switching the ultrasound scanner from the SD-mode (i.e. PW mode) to the 2D-mode (B-mode).
In regard to adjusting by the processor, the display to unfreeze the frozen 2D-mode ultrasound image, “For example, the first memory 18-1 stores image data corresponding to a plurality of frames immediately before a freeze operation input through the input interface 20. The freeze operation is to halt acquisition of ultrasonic images” [0044] and “A fusion image based on the fusion image data includes an ultrasonic image as a live image acquired in real time by the ultrasonic scan and an MPR image corresponding to the scanned cross section of the ultrasonic scan” [0053]. In order to be able to acquire a live image in real time, the processor had to have adjusted, in response to the switching, the display to unfreeze the frozen 2D-mode ultrasound image.
In regard to switching, by the processor, the ultrasound scanner from the 2D-mode to the SD-mode, Kobayashi discloses “The control circuitry 22 receives a switching instruction to switch imaging modes, via the input interface 20. […] The control circuitry 22 receives a switching instruction to switch imaging modes from the color Doppler mode or the B-mode to the PW mode via the input interface 20 […] In the switching instruction, the modes before and after switching may be switched” [0063]. 
Kobayashi does not teach “displaying on the touchscreen an unfreeze button; detecting a contact with the unfreeze button”.
Murphy teaches “displaying on the touchscreen an unfreeze button; detecting a contact with the unfreeze button” (“In some embodiments, certain widgets, when activated, may cause other widgets and/or controls to become unavailable […] For example, when a freeze widget is pressed, some pre-processing controls become unavailable. […] Pressing the freeze widget again or otherwise returning to the screen […] reactivates the deactivated widgets” [0102]. In order for the freeze widget to be activated and deactivated (i.e. by pressing again) the touchscreen had to have displayed the freeze widget and detected contact with the freeze widget. In this case, since the activation of the freeze widget a second time (i.e. again) can cause the other widgets to become reactivated, under broadest reasonable interpretation, the freeze widget constitutes an unfreeze button.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Kobayashi so as to include displaying an unfreeze button and detecting contact with it as disclosed in Murphy in order to allow the user to “exercise greater control over portable ultrasound system 100 while simultaneously using a probe with their free hand” [Murphy: 0109]. By detecting when continuous contact is terminated, the gate can be positioned such that measurements can be taken within a frozen image. Combining the prior art elements according to known techniques would yield the predictable result of allowing the user to control the positioning of a gate such that measurements can be obtained from ultrasound images.
The combination of Kobayashi and Murphy does not teach “for a predetermined duration of time”, adjusting “for the predetermined duration of time” or switching “after the predetermined duration of time”.
for a predetermined duration of time”, adjusting “for the predetermined duration of time” or switching “after the predetermined duration of time” (“As shown it FIG. 4A, the first example of the relationship pertains to a case that the non-Doppler segment period (i.e. B-mode scan period) is apparently shorter than the Doppler segment period (Doppler-mode scan period” [0046] and “When the user inputs instructions to designate the Doppler segment period, operating the input unit 8, signals corresponding to the designated Doppler segment period are provided to the control unit 9” [0042] and “Further, the user may also instruct to change or designate both the Doppler segment period and the non-Doppler segment period” [0043]. Thus, since the control unit 9 can operate the ultrasound diagnosis apparatus according to the designated Doppler segment period and the non-Doppler segment period input by the user, and the non-Doppler segment period (i.e. B-mode scan period) can be alternated with the Doppler segment period as shown in FIG. 4A under broadest reasonable interpretation, the switching from the SD-mode to the 2D-mode, and the adjusting to display to unfreeze the 2D-mode can be performed by the processor for a predetermined time duration and the switching from the 2D-mode (i.e. the B-mode) to the SD-mode can be performed after the predetermined duration of time.).
In regard to claim 4, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, Murphy teaches “the duration of the contact” (“In some embodiments, the continuous change of the value stops when a user removes their finger from touch screen 205. […] In alternative embodiments, the continuous change may continue as long as a user’s finger remains on touchscreen 120” [0058] and “In order to align the gate 371 with vessel 361, an operator adjusts the position of gate 371, the size of gate 371, and/or the angle of gate 371” [0117]. Therefore, the user can maintain contact with the touchscreen for a duration of time to make changes to the position, size and angle of the gate 371.).
wherein the predetermined duration of time is longer than a duration of the contact”.
Takimoto discloses “wherein the predetermined duration of time is longer than a duration of the contact” (“As shown it FIG. 4A, the first example of the relationship pertains to a case that the non-Doppler segment period (i.e. B-mode scan period) is apparently shorter than the Doppler segment period (Doppler-mode scan period” [0046] and “When the user inputs instructions to designate the Doppler segment period, operating the input unit 8, signals corresponding to the designated Doppler segment period are provided to the control unit 9” [0042] and “Further, the user may also instruct to change or designate both the Doppler segment period and the non-Doppler segment period” [0043]. Thus, since the control unit 9 can operate the ultrasound diagnosis apparatus according to the designated Doppler segment period and the non-Doppler segment period input by the user, and the non-Doppler segment period (i.e. B-mode scan period) can be alternated with the Doppler segment period as shown in FIG. 4A, under broadest reasonable interpretation, the switching from the SD-mode to the 2D-mode, and the adjusting to display to unfreeze the 2D-mode can be performed by the processor for a predetermined time duration which is longer than a duration of the contact used to adjust the gate as disclosed in Murphy.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kobayashi and Murphy so as to include the switching and adjusting being performed for a predetermined duration of time as disclosed in Takimoto in order to allow the user to control how the ultrasound diagnosis apparatus obtain ultrasound data. By allowing the user to designate the duration of the Doppler and non-Doppler segment periods, the user can obtain ultrasound data for analysis more easily. Combining the prior art elements according to known techniques would yield the predictable result of allowing the user to exert more control over the ultrasound diagnosis apparatus.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. US 20190090855 A1 “Kobayashi” and Murphy et al. US 20160007965 A1 “Murphy” as applied to claims 1-2, 5-10, and 13-20 above, and further in view of Hansen et al. US 20180116633 A1 “Hansen”.
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Kobayashi and Murphy does not teach “wherein the input begins on the frozen 2D-mode ultrasound image and continues on the unfrozen 2D-mode ultrasound image”.
Hansen teaches “wherein the input begins on the frozen 2D-mode ultrasound image and continues on the unfrozen 2D-mode ultrasound image” (“The method may include: displaying a live ultrasound image feed on a touchscreen, receiving input via the touchscreen to adjust imaging parameters of the live ultrasound image feed, the input having continuous contact with the touchscreen” [0018]. Therefore, since an input to adjust imaging parameters of the live ultrasound image feed can be received, under broadest reasonable interpretation, the input can continue on the unfrozen 2D-mode ultrasound image. Furthermore, in regard to the input beginning on the frozen 2D-mode ultrasound image, Hansen discloses “In some embodiments, the ultrasound image feed is frozen/paused while the transitional view and associated previews are being displayed, and resumed after a setting for the imaging parameter being previewed is selected” [0031]. Thus, since the setting for the imaging parameter can be selected while the ultrasound image feed is frozen/paused, under broadest reasonable interpretation the input can begin on the frozen 2D-mode ultrasound image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kobayashi and Murphy so as to include the input beginning on the frozen 2D-mode ultrasound image and continuing on the unfrozen 2D-mode ultrasound image as disclosed in Hansen in order to allow the user to “adjust various imaging parameters such as depth, zoom etc.” [Hansen: 0125]. By inputting information when the 2D-mode 
In regard to claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, the combination of Kobayashi and Murphy does not teach “wherein the input is not on the displayed gate”.
Hansen teaches “wherein the input is not on the displayed gate” (“The method may include: displaying a live ultrasound image feed on a touchscreen, receiving input via the touchscreen to adjust imaging parameters of the live ultrasound image feed, the input having continuous contact with the touchscreen” [0018]. Therefore, since an input to adjust imaging parameters of the live ultrasound image feed can be received, under broadest reasonable interpretation, the input is not on the displayed gate.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kobayashi and Murphy so as to include the input beginning on the frozen 2D-mode ultrasound image and continuing on the unfrozen 2D-mode ultrasound image as disclosed in Hansen in order to allow the user to “adjust various imaging parameters such as depth, zoom etc.” [Hansen: 0125]. By inputting information when the 2D-mode ultrasound image is frozen and unfrozen, the user can make adjustments to the image more easily. Combining the prior art elements according to known techniques would yield the predictable result of adjusting imaging parameters. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190. The examiner can normally be reached Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793